Citation Nr: 0834862	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-17 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for bilateral ankle 
disability.

4.  Entitlement to service connection for left foot 
disability.

5.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1965 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims of 
entitlement to service connection for disabilities of the 
cervical spine, lumbar spine, bilateral knees, bilateral 
ankles, and left foot.  

Issues not on appeal

In February 2006, the veteran filed a claim of entitlement to 
an increased disability rating for his service-connected 
post-operative third metacarpal fracture, as well as a claim 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  A March 2007 rating decision denied those 
claims.  A notice of disagreement was not filed as to either 
issue.  Those issues are, therefore, not in appellate status 
and will be discussed no further herein.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  



Remanded issue

The issue of entitlement to service connection for lumbar 
spine disability is being remanded to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  The 
veteran will be informed if further action on his part is 
required.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed cervical spine disability and his 
military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral knee disability and his 
military service.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral ankle disability and his 
military service.

4.  The competent medical evidence of record does not support 
a finding that the veteran is currently diagnosed with a left 
foot disability.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by the veteran's military service, and such may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Bilateral knee disability was not incurred in or 
aggravated by the veteran's military service, and such may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Bilateral ankle disability was not incurred in or 
aggravated by the veteran's military service, and such may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A left foot disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disabilities of 
the cervical spine, bilateral knees, bilateral ankles, and 
left foot.  As is discussed elsewhere in this decision, the 
fifth issue on appeal, entitlement to service connection for 
lumbar spine disability, is being remanded for additional 
development.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be 
given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated November 2001.  The letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letter.  Specifically, the November 2001 letter stated 
that VA would assist the veteran in obtaining relevant 
records such as medical records, employment records, or 
records from other Federal agencies.  The veteran was also 
notified that a VA examination would be scheduled if 
necessary to make a decision on his claims.  With respect to 
private treatment records, the VCAA letter informed the 
veteran that VA would request such records, if the veteran 
completed and returned the attached VA Form 21-4142, 
Authorization and Consent to Release Information.  

The November 2001 VCAA letter emphasized, "[y]ou must give 
us enough information about these records so that we can 
request them from the person or agency who has them.  It's 
your responsibility to make sure these records are received 
by us."  

A March 2006 VCAA letter also informed the veteran as 
follows:  "If you have any information or evidence that you 
have not previously told us about or given to us, and that 
information or evidence concerns the level of your disability 
or when it began, please tell us or give us that evidence 
now."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the veteran with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in the 
letter from the RO dated March 2006, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance, and time lost due to 
service-connected disabilities as well as statements from 
people who have witnessed how the veteran has been affected 
by disability symptoms.

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

The veteran's claims of entitlement to service connection 
were denied based on elements (1), current disability, (2), 
in-service disease or injury, and (3), medical nexus.  As 
explained above, the veteran received proper VCAA notice as 
to his obligations, and those of VA, with respect to those 
crucial elements.  Moreover, elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of service connection for the veteran's claimed 
disabilities. 

Further, there is no timing problem as to Dingess notice 
since, as indicated above, the veteran's claims were re-
adjudicated in an October 2007 supplemental statement of the 
case, following the issuance of the March 2006 letter.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claims.  The evidence of record includes 
the veteran's statements, service treatment records, Social 
Security Administration records, as well as VA and private 
treatment records.  Additionally, the veteran was afforded VA 
examinations in August 2002 and July 2006.  The reports of 
these examinations reflect that the examining physicians 
reviewed the veteran's past treatment history, recorded his 
complaints, conducted appropriate examinations, and rendered 
diagnoses.

The Board further observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  He declined the opportunity to testify at a 
personal hearing before a Veterans Law Judge. 

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for bilateral ankle 
disability.

Initial matter

As these three service connection claims involve the 
application of identical law to similar facts, for the sake 
of economy the Board will address them together.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claims.  See 
38 C.F.R. § 3.303(b) (2007).

Analysis

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1), as to the cervical spine 
disability the August 2002 VA examiner diagnosed the veteran 
with degenerative arthritis of the cervical spine.  In making 
his diagnosis, the examiner noted that magnetic resonance 
imaging (MRI) conducted in January 2002 indicated 
degenerative disc disease of the cervical spine "with mild 
foraminal narrowing in the cervical area."  As to the 
bilateral knee disability, the August 2002 VA examiner 
diagnosed the veteran with degenerative arthritis of the 
knees, noting that degenerative changes of both knees were 
observed in an x-ray performed December 2001.  As to the 
bilateral ankles, a VA treatment note dated October 2001 
indicated a diagnosis of mild arthritis of the ankles.  
Accordingly, Hickson element (1) has arguably been satisfied 
as to all three claims.

With regard to Hickson (2), in-service incurrence of disease 
or injury, the Board will separately address disease and 
injury.

As to in-service incurrence of disease, there is no evidence 
that the veteran had arthritis of the cervical spine, knees, 
or ankles during his military service or for decades 
thereafter.  Service treatment records are pertinently 
negative for complaint, treatment, or diagnosis of any such 
disabilities, including following a March 1966 automobile 
accident.  Additionally, no abnormalities of the neck, spine, 
or joints were noted in the October 1967 separation 
examination.  

Moreover, the record does not reflect medical evidence of any 
arthritis diagnosis during the one-year presumptive period 
after separation from service.  The earliest cervical spine 
disability diagnosis was following the VA-administered MRI in 
January 2002, which was over thirty-five years after the 
veteran's discharge from military service.  The first 
degenerative arthritis diagnosis of the bilateral knees was 
contained in a letter from Dr. R.T.C.W. dated May 2001.  The 
only diagnosis of record as to the bilateral ankles is 
contained in the October 2001 VA treatment note.  

With respect to injury, the Board preliminarily notes that 
the record does not indicate that the veteran participated in 
combat with the enemy, nor does he so contend.  As such, the 
combat presumption of 38 U.S.C.A. § 1154 is not for 
application.  

In his statements, the veteran has identified no specific 
injuries to the neck, cervical spine, knees, or ankles while 
he was in military service.  Crucially, no such injuries are 
documented in the veteran's service treatment records, and as 
indicated, the veteran's October 1967 separation examination 
noted no irregularities as to his neck, back, or joints.  

The only evidence of in-service injury to the veteran's 
cervical spine, knees, or ankles is the veteran's own vague 
statements to the effect that his current problems somehow 
had their inception during service.   The Board finds those 
statements to be lacking in probative value in light of the 
entire medical history, which shows no such problems in-
service or for decades thereafter.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]; see also Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised].

The absence of any medical evidence of cervical spine, knee, 
or ankle disabilities in service and for decades following 
service is itself evidence which tends to show that no such 
injuries were sustained in service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact]; 
see also 38 C.F.R. § 3.102 [noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence].

The Board additionally observes that in December 1967, 
coincident with his separation from military service, the 
veteran filed a claim for VA compensation (VA Form 21-526e).  
The only injury mentioned was that of his right hand.   
[Service connection was granted for that disability in a 
December 1967 RO rating decision.] 
It is obvious ha the veteran was aware of the existence of VA 
compensation benefits.  The only logical explanation as to 
why he mentioned only a right hand injury and did not mention 
various other parts of his body was that no such other 
injuries occurred in service.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against these claims 
as to the matter of the incurrence of in-service disease or 
injury.  Hickson element (2) is not satisfied, and the 
veteran's claims fail on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

As to Hickson element (3), there are of record nexus opinions 
from two medical practitioners relating the veteran's current 
disabilities to his military service.  Specifically, the 
August 2002 medical opinion of Dr. R.T.C.W. as to these 
disabilities states, in its entirety, that the veteran's 
cervical spine, bilateral knee, and bilateral ankle 
disabilities are "at least as likely as not related 
to...service in the military."  The other medical opinion of 
record pertains only to the veteran's cervical spine and 
bilateral knee disabilities.  The similarly terse opinion 
states, "[t]he chronic pain from back and knee [degenerative 
joint disease] could have been aggravated by military duty."  
See Addendum to VA treatment record by physician's assistant 
T.B. dated May 2006.  
  
In providing their medical opinions, neither Dr. R.T.C.W. nor 
the VA medical practitioner offered any rationale or bases 
for their conclusions.  Moreover, there is no indication that 
Dr. R.T.C.W. or the VA practitioner reviewed the veteran's 
service medical records prior to rendering their opinions.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
[rejecting medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant document that would 
have enabled him to form an opinion on service connection on 
an independent basis].

In short, the Board finds these medical opinions to be of 
little probative value, as they rely solely upon the 
unsubstantiated statements of the veteran and ignore the 
decades-long gap between the veteran's separation from 
military service in December 1967 and his initial diagnoses 
of degenerative arthritis of the cervical spine [January 
2002], degenerative arthritis of the bilateral knees 
[December 2001], and arthritis of the bilateral ankles 
[October 2001].  

To the extent that the opinions were based on the veteran's 
own statements, any medical nexus opinion which is premised 
on the veteran's unsubstantiated account of in-service 
disease or injury is lacking in probative value.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) [observing that just 
because the veteran's history is recorded in medical records 
does not transform it into a competent medical opinion]; see 
also Swann v. Brown, 5 Vet. Appl. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [noting that the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

The Board may not, however, disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  In this case, the Board's rejection 
of the medical opinions linking the veteran's current 
cervical spine, bilateral knee, and bilateral ankle 
disabilities to his military service is based on a review of 
the entire record.  In particular, there are the no service 
medical records to corroborate the veteran's claims, nor did 
he seek treatment for any of the identified disabilities 
until more than thirty years after his discharge from 
military service.  

Accordingly, the Board finds that there is an absence of 
competent medical evidence to indicate that the veteran's 
current cervical spine, bilateral knee, and bilateral ankle 
disabilities are related to his military service.  

To the extent that the veteran and his representative are 
themselves contending that these disabilities are related to 
the veteran's military service, it is now well-established 
that laypersons without medical training, such as the veteran 
and his representative, are not competent to comment on 
medical matters such as etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) [lay persons without medical 
training are not competent to comment on medical matters such 
as diagnosis and etiology]; see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, the statements of the veteran and his 
representative, offered in support of his claims, are not 
competent medical evidence and do not serve to establish 
medical nexus.

The veteran appears to be in contending that he has had 
cervical spine, knee, and ankle problems continually since 
service.  The Board is of course aware of the provisions of 
38 C.F.R. § 3.303(b), discussed above, pertaining to 
chronicity and continuity of symptomatology.  However, 
supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. at 120-121 [there must be medical evidence 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  
Indeed, as was noted above the service medical records are 
utterly silent as to any of these disabilities; the veteran 
did not mention them in connection with his initial claim for 
service connection in December 1967; and there is no medical 
evidence for many decades thereafter.   

Although the medical opinions of Dr. R.T.C.W. and the VA 
practitioner are premised upon the veteran's reports of 
continuous cervical spine, knee, and ankle problems after 
service, his report is not consistent with the pertinently 
negative medical reports.  

Continuity of symptomatology after service is therefore not 
demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claims also fail on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for disabilities of the cervical spine, bilateral 
knees, and bilateral ankles.  The benefits sought on appeal 
are accordingly denied.

4.  Entitlement to service connection for a left foot 
disability.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be repeated 
here.

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

The veteran is seeking entitlement to service connection for 
a left foot disability.  The evidence of record is 
pertinently negative for any such diagnosis.  The veteran's 
VA and private treatment records have been obtained, and they 
are absent any specific diagnosis of a left foot disability.  

To the extent that the veteran is claiming that he has left 
foot pain, the Court has held that pain, without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Moreover, to the extent that the veteran and his 
representative contend that the veteran has a left foot 
disability, it is now well-established that as lay persons 
without medical training they are not competent to comment on 
medical matters such as diagnosis.  See Espiritu, supra.  The 
statements offered by the veteran and his representative are 
not competent medical evidence and do not serve to establish 
a medical diagnosis.  

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

In short, there is no medical evidence to suggest that a 
diagnosed left foot disability currently exists.  As noted 
above, service connection may not be granted without 
competent medical evidence of a current disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].    
Accordingly, the veteran's claim of entitlement to service 
connection for a left foot disability fails on this basis 
alone.

For the sake of completeness, the Board will discuss the 
remaining two elements of 38 C.F.R. § 3.304(f).  See Luallen, 
supra.

With respect to the second Hickson element, the Board notes 
that a complaint of pain in the third metatarsal of the left 
foot was documented in a February 1966 service treatment 
record.  Accordingly, Hickson element (2) is arguably 
satisfied.  

With respect to element (3), medical nexus, in the absence of 
a diagnosed left foot disability, medical nexus is an 
impossibility.  Indeed, the veteran has presented no 
competent medical opinion to link his alleged left foot 
disability with his military service. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for left foot disability.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for bilateral ankle 
disability is denied.

Entitlement to service connection for left foot disability is 
denied.


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
lumbar spine disability must be remanded for additional 
evidentiary development.  

Reasons for remand

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c)(d) (2007).  

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.  In Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002), the Court held 
that where there is evidence of record satisfying the first 
two requirements for service connection but no competent 
medical evidence addressing the third requirement (medical 
nexus), VA must obtain a medical nexus opinion.  

With regard to Hickson element (1), current diagnosis, 
medical treatment records indicate that the veteran is 
diagnosed with degenerative arthritis of the lumbar spine.  
See a VA examination report dated August 2002.  Accordingly, 
Hickson element (1) is satisfied.

With respect to Hickson element (2), in-service injury or 
disease, a service treatment note dated January 1967 
documents back complaints.  The veteran was prescribed bed 
rest, Roboxin, and Tylenol.  No further complaint of or 
treatment for a lumbar spine disability is demonstrated in 
the service records.  Although the October 1967 separation 
examination did not note any musculoskeletal or lumbar spine 
abnormalities, the Board finds that Hickson element (2) is 
arguably satisfied for the limited purposes of the remand.  

With respect to Hickson element (3), medical nexus, this case 
presents certain medical questions which cannot be answered 
by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern whether the veteran's lumbar spine 
disability was incurred in or aggravated by his military 
service.  These questions must be addressed by an 
appropriately qualified medical professional.  A medical 
opinion is therefore necessary.  See Charles, supra.

[The Board is aware that there are of record two opinions 
which purport to relate the veteran's currently diagnosed 
lumbar spine disability to his military service.  See  a 
treatment record of Dr. R.T.C.W. dated August 2004 and a VA 
treatment record dated May 2006.  However, these opinions 
contain no bases or rationale as to how their etiological 
conclusions were reached.  See Hernandez-Toyens, supra.  
Further, there is no indication that either Dr. R.T.C.W. or 
the VA practitioner reviewed the veteran's service medical 
treatment records or the rest of his medical history.]

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should arrange for a physician 
with appropriate expertise to 
review the veteran's VA claims file 
and provide an opinion as to 
whether it is at least as likely as 
not that the veteran's lumbar spine 
disability was caused or aggravated 
by his military service.  If the 
reviewing physician determines that 
an additional examination and/or 
diagnostic testing is necessary, 
this should be accomplished.  
A report should be prepared and 
associated with the veteran's VA 
claims file.

2.	After undertaking any additional 
development which it deems 
necessary, VBA should then re-
adjudicate the veteran's claim of 
entitlement to service connection 
for lumbar spine disability.  If 
the benefit sought on appeal 
remains denied, VBA should provide 
the veteran and his representative 
with a supplemental statement of 
the case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


